Citation Nr: 0812371	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  The veteran also had service in the South Carolina 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO granted service 
connection for diabetes mellitus and granted an initial 20 
percent evaluation.  The  effective date of this grant was 
July 9, 2001, the date the law was changed to recognize 
diabetes mellitus type II as associated with Agent Orange 
exposure.  The RO also denied entitlement to service 
connection for hypertension.  The Board remanded the case for 
additional development in June 2007.

In October 2004, the veteran withdrew his request for a 
Decision Review Officer hearing.  He has not made any 
subsequent requests for another hearing.

As the veteran has perfected an appeal as to the initial 
evaluation assigned for diabetes, the Board has characterized 
this issue in accordance with the decision in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (appeals from original 
awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since 
the effective date of the grant of service connection.  As 
Fenderson requires that the claim not be construed as a claim 
for increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) are not applicable to the 
present claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Diabetes mellitus is manifested by daily use of insulin 
and a restricted diet, without probative evidence of the need 
for regulation of activities, episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
or a progressive loss of weight and strength because of the 
disorder.

3.  The evidence of record demonstrates the veteran's 
hypertension is aggravated by his service-connected diabetes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2007).

2.  Hypertension was aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in July 2002 and July 2007.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that the 
veteran send in any evidence in his possession that would 
support his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).
Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating, this claim is a 
downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104 (West 2002).  VAOPGCPREC 8-2003; 
69 Fed.Reg. 25180 (May 5, 2004).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, as discussed 
below information in the folder provides sufficient 
information to allow decision to be entered on the matters 
decided herein. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in July 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. at 
126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

7913
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus 
complications that would not be compensable if 
separately evaluated
60

Requiring insulin, restricted diet, and 
regulation of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10

Note (1): Evaluate compensable complications of 
diabetes separately unless they are part of the 
criteria used to support a 100 percent 
evaluation.  Noncompensable complications are 
considered part of the diabetic process under 
diagnostic code 7913.


Note (2): When diabetes mellitus has been 
conclusively diagnosed, do not request a glucose 
tolerance test solely for rating purposes.

38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

Service records show that the veteran served in Vietnam from 
August 1969 to January 1970 .  Service treatment records are 
silent for any signs, symptoms, or treatment for diabetes.

A private hospital record from October 1988 reveals that the 
veteran had a diagnosis of insulin dependent diabetes 
mellitus.  Private medical records from October 1988 through 
July 2002 reveal ongoing treatment for diabetes.

On VA diabetes mellitus examination in July 2002, the veteran 
denied experiencing hypoglycemic symptoms.  He said that he 
had not worked since 1999; his private doctor recommended him 
for disability due to burning pain in his lower extremities.  
The examiner noted that the veteran's skin was warm and dry 
without significant diabetic sores or ulcers.  A diagnosis of 
insulin requiring type II diabetes mellitus was given.  
During a July 2002 VA psychiatric examination, the veteran 
related that in 2000, he was involved in a motor vehicle 
accident, sustaining a   C-3 spinal injury requiring him to 
ambulate with crutches.  Because of the injury, he could not 
shoot pool, dance, play ball or fish and he attended physical 
therapy five times a week.  

The veteran's spouse stated in October 2004 that the 
veteran's activities were restricted because he was unable to 
keep his sugar at a normal level.

The veteran reported to a VA examiner in September 2007 that 
he was first diagnosed with diabetes mellitus in the late 
1970s.  He said that at the time of his diagnosis he had 
ketoacidosis, but since that time, he had no further 
diagnoses of ketoacidosis.  He had no other admissions to the 
hospital specifically for ketoacidosis.  He also reported no 
hospitalizations for hypoglycemia.  He followed a restricted 
diet.  While the veteran expressed that his diabetes affected 
his activities of daily living, it was noted that he had not 
been advised to restrict his activity to prevent his blood 
sugar from dropping too low.  The examiner opined that the 
veteran had diabetes mellitus type 2, requiring dietary 
restriction and insulin for control.

Based on the evidence of record, the Board finds that at all 
times throughout the period of appeal, the veteran's diabetes 
mellitus has been manifest by daily use of insulin and a 
restricted diet, without probative evidence of the need for 
regulation of activities, episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
or a progressive loss of weight and strength because of the 
disorder.  In this matter the Board finds the VA examinations 
of July 2002 and September 2007 persuasive.  Both examiners 
thoroughly reviewed the claims file and performed all 
necessary tests.  Both examiners stated that the veteran's 
diabetes was treated through insulin injections and a 
controlled diet.  The September 2007 VA examiner specifically 
noted that none of the medical evidence of record advised the 
veteran to restrict his activity to prevent his blood sugar 
from dropping too low.  Without competent medical evidence of 
a regulation of the veteran's activities due solely to the 
service-connected diabetes, a rating in excess of 20 percent 
cannot be granted.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2007).

The Board has carefully considered the October 2004 statement 
by the veteran's spouse that the veteran's activities were 
restricted due to his inability to keep his sugar at a normal 
level.  However, the veteran's spouse as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
her statements regarding causation and diagnosis are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran's spouse is competent to report 
what comes to her through his senses, she does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, she cannot provide a competent opinion 
regarding diagnosis and causation.  Further, during his July 
2002 VA psychiatric examination, the veteran related that 
spinal cord injury as a result of a 1999 motor vehicle 
accident affected his ability to participate in many 
activities.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board notes the January 1999 
letter from J.M.M., M.D., which states that the veteran is no 
longer employable.  However, Dr. M. indicated that the 
veteran was unemployable as a result of his severe 
neuropathy.  The brief letter provided no explanation for the 
physician's opinion.  The Board observes that the veteran was 
also received severe injuries from an automobile accident in 
December 1999.  While the service-connected diabetes may 
interfere with the veteran's employment opportunities, the 
Board finds the interference with employment solely because 
his service-connected diabetes mellitus is not shown to be 
marked.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  
Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In this case, the service treatment records are negative for 
a diagnosis of hypertension.

Private medical correspondence from J.M.M., M.D., dated 
August 1993 states that the veteran had hypertension that was 
under excellent control with Capoten.  The veteran's spouse 
stated in October 2004 that the veteran was treated for 
hypertension when he was first diagnosed with diabetes.  She 
also indicated that the veteran took Capoten for years.

On VA examination in September 2007, the veteran reported 
that he was diagnosed with hypertension in the 1970s.  He 
said that he smoked approximately one pack of cigarettes per 
week for approximately 10 years.  The examiner opined that 
the veteran had hypertension which was not secondary to his 
diabetes mellitus as they were diagnosed at or about the same 
time.  The examiner also opined that the hypertension was at 
least as likely as not aggravated by his diabetes mellitus.

Based on the evidence of record, the Board finds that the 
veteran's hypertension is aggravated by his service-connected 
diabetes.  In this matter, the Board finds the September 2007 
VA examination persuasive.  The examiner reviewed the claims 
file and opined that while the veteran's service-connected 
diabetes did not cause the veteran's hypertension, it was as 
least as likely as not that it aggravated his hypertension.  
As the Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation, service 
connection for hypertension as aggravated by diabetes 
mellitus is warranted.  See Allen v. Brown, 7 Vet. App. 439 
(1995).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus, type II is denied.

Entitlement to service connection for hypertension is 
granted.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


